Citation Nr: 0019325	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-09 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to secondary service connection for a left 
shoulder disorder.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee with subluxation of the patella and 
patellofemoral joint syndrome, evaluated 10 percent 
disabling.

3.  Entitlement to an increased rating for chondromalacia of 
the left knee with subluxation of the patella and 
patellofemoral joint syndrome, evaluated 10 percent 
disabling.

4.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, evaluated 10 percent disabling.

5.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, evaluated 10 percent disabling.

6.  Entitlement to an effective date prior to March 14, 1998 
for a grant of service connection for traumatic arthritis of 
the knees.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from July 1977 to 
July 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  An April 1998 rating 
decision granted service connection for arthritis due to 
trauma of the right knee and for arthritis due to trauma of 
the left knee.  The effective date of the grant of service 
connection for traumatic arthritis of each knee was fixed as 
March 14, 1998.  Additionally, a 10 percent evaluation was 
assigned for traumatic arthritis of each knee.  Further, a 10 
percent rating for chondromalacia of each knee was confirmed 
and continued.  Subsequently, in March 1999, the RO entered a 
decision denying secondary service connection for a left 
shoulder disorder, as well as denying compensation benefits 
for residuals of a back injury pursuant to the provisions of 
38 U.S.C.A. § 1151.  The veteran perfected a timely appeal 
with respect to all determinations set forth above.  

One hearing was held before an RO hearing officer in December 
1998, while a second hearing was held before an RO hearing 
officer in September 1999.  Transcripts of the hearings are 
of record.  At a prehearing conference in September 1999, the 
veteran withdrew from appellate consideration the issue of 
entitlement to section 1151 benefits.

The issue of an earlier effective date for a grant of service 
connection for traumatic arthritis of the knees is addressed 
in the decision which follows.  All other issues listed on 
the title page of this decision are addressed in a remand at 
the end of this decision.


FINDINGS OF FACT

1.  An application sufficient to serve as a claim for service 
connection for traumatic arthritis of the knees was received 
by the RO on June 11, 1997.

2.  The medical evidence demonstrates that traumatic 
arthritis of the knees was present on June 11, 1997.  


CONCLUSION OF LAW

An effective date of June 11, 1997 for a grant of service 
connection for traumatic arthritis of the knees is warranted.  
38 U.S.C.A. § 5110(a), (b)(1) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A VA outpatient clinic notation, dated May 28, 1997, relates 
that the veteran complained of bilateral knee pain and 
swelling, which had become worse in recent months.  Clinical 
inspection of the knees indicated bilateral crepitus; 
effusion was detected in the right knee.  X-ray examination 
showed severe bilateral knee degenerative joint disease.  

Received on June 11, 1997 was a statement from the veteran in 
support of a claim for increased disability involving both 
knees.  Service connection had been in effect for 
chondromalacia of each knee since July 1980.  

A VA orthopedic examination was performed in March 1998.  
Physical examination disclosed that range of motion of the 
knees was from 0 degrees to 130 degrees.  X-rays of the knees 
showed moderate to severe degenerative changes, worse on the 
right than the left.  Osteophytes were seen both laterally 
and medially on the right knee and decreased joint space and 
mild osteophytes were seen on the left knee.  Also seen, 
bilaterally, was an irregularity of the surface of the 
patella, as well as femoral trochlea, with decreased joint 
space and osteophytes, consistent with moderate degenerative 
changes.  It was the examiner's conclusion that the veteran 
had moderate to severe degenerative changes throughout the 
knees, the right knee worse than the left knee.  

A hearing was held before an RO hearing officer in December 
1998.  In testimony, the veteran argued that the effective 
date for a claim for service connection for bilateral knee 
arthritis should be "July 11, 1997," since it is that date 
on which VA medical records provided x-ray evidence of 
arthritis involving both knees.  


II.  Legal Analysis

The Board notes that the appellant's effective date claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Unless otherwise provided, the effective date of an award of 
service connection based on an original claim filed more than 
one year after discharge from service shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110(a), (b)(1) (West 1991).  

A review of the claims folder shows that service connection 
has been in effect since July 3, 1980 for a right knee 
disability, classified as chondromalacia with subluxation of 
the patella, and for a left knee disability, also classified 
as chondromalacia with subluxation of the patella.  Prior to 
March 1998, disability evaluations for each knee were 
assigned exclusively under Diagnostic Code 5257, for 
application to recurrent subluxation or lateral instability.  

On June 11, 1997, the veteran submitted a claim seeking an 
increase in the rating assigned for his bilateral knee 
disability.  Upon reviewing the record, the RO subsequently 
determined that the veteran had traumatic arthritis of each 
knee joint, and service connection was granted for the 
arthritic component of the veteran's bilateral knee 
disability, as separate and distinct from the service-
connected knee impairment based on chondromalacia patellae.  
The assignment of one rating for chondromalacia of a knee and 
a second rating for arthritis of a knee is consistent with 
current rating practices.

The RO chose March 14, 1998, as the effective date for a 
grant of service connection for traumatic arthritis of each 
knee.  A review of the record discloses that March 14, 1998 
is the date upon which a VA orthopedic examination for rating 
purposes was conducted and x-ray films of the veteran's knees 
were obtained.  
In its April 1998 rating decision, the RO stated that service 
connection for traumatic arthritis of each knee had been 
established and that the condition was evaluated 10 percent 
disabling from March 14, 1998.  

The Board cannot discern with certainty why the RO chose 
March 14, 1998 as the effective date of the grant of service 
connection for traumatic arthritis of the knees.  On the one 
hand, the RO may have implicitly deemed the report of the 
March 14, 1998 VA orthopedic examination as a claim for 
service connection for traumatic arthritis of the knees.  
Under governing criteria pertaining to effective dates, 
service connection cannot be granted earlier than the date of 
receipt of the application for benefits.  

On the other hand, the RO may have implicitly determined that 
the June 11, 1997 claim for an increase in bilateral service-
connected chondromalacia patellae also constituted a claim 
for service connection for traumatic arthritis of both knees.  
The RO may next have found that the March 14, 1998 report 
served as the first item of medical evidence sufficient to 
demonstrate the presence of ratable traumatic arthritis of 
the knees.  In other words, the RO regarded June 11, 1997 as 
the date of receipt of the application for service connection 
for traumatic arthritis of the knees; however, it fixed March 
14, 1998 as the effective date of the grant of service 
connection for the disorder, in accordance with the facts 
found by the RO's review of the record.

In any event, the Board has reviewed the medical evidence and 
determines that the record supports a grant of service 
connection for traumatic arthritis of the knees, effective 
from June 11, 1997.  In this regard, the Board notes that a 
VA clinical record, dated May 28, 1997, relates that there 
was x-ray evidence of arthritis involving each knee.  
Accordingly, there was medical evidence in VA's constructive 
possession on June 11, 1997, objectively demonstrating the 
presence of traumatic arthritis involving each knee.  This 
was merely reconfirmed by another x-ray examination performed 
by VA on March 14, 1998.  


ORDER

Entitlement to an effective date of June 11, 1997 for a grant 
of service connection for traumatic arthritis of the knees is 
granted.



REMAND

The veteran seeks secondary service connection for a left 
shoulder disorder.  He alleges a cause-and-effect 
relationship between his right knee disorder and his left 
shoulder disorder.

VA outpatient records, dated from December 1998 to February 
1999, reflect the veteran's history that his right knee 
locked and that he fell, striking the left shoulder.  The 
assessment was separation of the left shoulder at the 
acromioclavicular joint.  He underwent open reduction and 
internal fixation for repair of the left acromioclavicular 
joint.  In a statement, dated in May 1999, a physician from a 
VA orthopedic clinic related the veteran's history of a fall 
and trauma to the left shoulder produced by locking of the 
right knee.  It was the physician's opinion that the left 
shoulder disability could very well have been caused by 
"locking up" or "giving way" of either knee, especially in 
view of the history of subluxating patellae.

A hearing was held before an RO hearing officer in September 
1999.  In testimony, the veteran attributed his left shoulder 
disability to his service-connected right knee condition.  He 
stated that his right knee locked in December 1998, causing 
him to fall and dislocate the left shoulder.

The RO, in denying the veteran's claim of secondary service 
connection for a left shoulder disorder, referenced the VA 
physician's opinion indicating a potential link between the 
veteran's service-connected right knee disorder and the 
injury producing a left shoulder disorder.  The RO went on to 
determine that the opinion was speculative.  However, there 
is no medical evidence in the record which contradicts the VA 
physician's opinion.  The Board notes that VA adjudicators 
may consider only independent medical evidence to support 
their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence 
of record is insufficient, VA is always free to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet.App. 171 (1991).

Further, besides seeking secondary service connection for a 
left shoulder disorder, the veteran seeks higher ratings for 
each of his knee disorders.  A review of the record indicates 
that the VA orthopedic examination of March 14, 1998, was 
performed without the benefit of claims folder review.  
Additionally, it does not appear from the record that, in 
evaluating traumatic arthritis of the knees, the physician 
took into account pain on undertaking motion of the knee, 
weakness, fatigability and incoordination, as mandated by 
38 C.F.R. §§ 4.40 and 4.45, in addition to disability based 
on limitation of motion.  In this regard, the RO's attention 
is directed to the case of DeLuca v, Brown, 8 Vet. App. 202 
(1995) wherein it was indicated that it was essential that 
the rating examination adequately portray the functional loss 
resulting from service connected disability.  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1999) or 38 C.F.R. § 4.45 (1999).  
It was also held that the provisions of 38 C.F.R. § 4.14 
(1999) (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  

VA has a duty to assist the appellant in the development of 
facts pertaining to his/her claim.  38 U.S.C.A. § 5107(a).  
The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his/her claim includes obtaining all relevant medical 
records.  The duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the appellant that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet.App. 121 
(1991).  This is to ensure that the evaluation of a 
disability is a fully informed one.  Accordingly, in view of 
absence of claims folder review and of the failure to 
consider the rating factors discussed in DeLuca, supra., the 
RO should afford the veteran another VA examination to assess 
the current nature and extent of his knee disabilities.  



The case is REMANDED for following actions:

1.  A VA orthopedic examination should be 
conducted to address the etiology of the 
veteran's left shoulder disorder, as well 
as to determine the nature and extent of 
chondromalacia of each knee and of 
traumatic arthritis of each knee now 
present.  The claims folder and a copy of 
this remand should be made available to 
the examiner for study prior to the 
examination.  The examiner should state 
that he reviewed the claims folder in his 
examination report.  Any indicated 
special studies should be performed and 
clinical findings reported in detail.  
With respect to the left shoulder, the 
examiner should state whether it is at 
least as likely as not that the 
postoperative residuals of left 
acromioclavicular joint separation were 
either caused by or aggravated by an 
injury stemming from a right knee 
disorder.  A complete rationale should be 
provided for the opinion expressed as to 
the existence, if any, of a relationship 
between a service-connected right knee 
disorder and any left shoulder injury 
residuals.  Additionally, with respect to 
knees, the examiner should set forth 
detailed findings regarding the presence 
or absence of subluxation and/or lateral 
instability of each knee, and, if 
present, whether such is less than 
slight, slight, moderate, or severe in 
degree.  Flexion and extension of each 
knee should be reported in degrees of 
motion.  The examiner should comment on 
function loss of each knee due to pain on 
undertaking motion, weakness, 
fatigability or incoordination.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and take adjudicative action.  
With respect to the claim of secondary 
service connection for a left shoulder 
disorder, such adjudication should 
address service connection on the basis 
of both direct causation, as well as on 
the basis of aggravation.  See, Allen v. 
Brown, 7 Vet. App. 439 (1995).  With 
respect to the claims of increased 
ratings for traumatic arthritis of each 
knee, such adjudication should be 
undertaken in accordance with the 
guidance expressed by the Court in DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  If any 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and provided an 
opportunity for response.  The 
supplemental statement of the case should 
cite and comment on the provisions of 38 
C.F.R. §§ 4.40 and 4.45 with respect to 
the issue of increased ratings for 
traumatic arthritis of each knee.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 



